Oakley, J.
The special partner has no power to make contracts in relation to the partnership. Such interference would, according to the statute, make him immediately a general partner. The fund, when paid in by the specialpartner, belongs to the general partner. This is, therefore, not the contract of the special partner, as charged in the declaration. You must bring your action against the general partner, and, upon the execution on a judgment against him, seize the entire partnership property in his hands, and so reach the funds of the special partner.
The judge was about to non-suit the plaintiff, but he prayed that the point might be reserved, as it was a new statute; to this the judge assented. The plaintiff, however, afterwards discontinued his suit. Vide 1 R. S. 764, secs. 3,14; Madison County Bank v. Gould, 5 Hill, 310.